Citation Nr: 1456813	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-26 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for ear fungus.  

2.  Entitlement to a disability rating in excess of 10 percent for instability, right knee.  

3.  Entitlement to a separate compensable disability rating for degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques prior to October 25, 2010.  

4.  Entitlement to a separate disability rating in excess of 10 percent for degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques, on and after October 25, 2010.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1971.  The Veteran died in December 2011.  The appellant is the Veteran's surviving spouse and has been substituted in the place of the Veteran for completion of the appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2014)).

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

During the pendency of the appeal, the Agency of Original Jurisdiction ("AOJ") granted a separate disability rating of 10 percent for the Veteran's service-connected right knee arthritis.  Specifically, an August 2011 rating decision granted a separate disability rating of 10 percent for degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques, effective October 25, 2010, under Diagnostic Codes 5010-5260.  38 C.F.R. § 4.71a.  The Board recognizes that the August 2011 rating decision as to the grant of a separate rating was not appealed by the Veteran.  However, due to the particular facts of this case, the Board will take jurisdiction over the issue.  As will be explained in greater detail below, the AOJ separated the originally characterized "instability right knee with degenerative changes" into two separately rated disabilities characterized as "instability, right knee" and "degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques."  The June 2012 Supplemental Statement of the Case ("SSOC") and the May 2014 SSOC considered the two separately rated disabilities in determining whether the Veteran was entitled to higher ratings.  As such, the Board included the separate rating as an issue on appeal.  The Board will also consider the propriety of the assignment of an effective date prior to October 25, 2010 for the assignment of a separate rating as the Board finds that the issue stems from the Veteran's April 2006 claim for an increased rating for his service-connected right knee disability.  

In April 2009, the Veteran participated in a local hearing before a Decision Review Officer ("DRO").  A transcript of the hearing is associated with the claims folder.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's ear fungus, diagnosed as otitis externa, had its onset in active service.  

2.  The evidence does not reflect moderate instability or recurrent subluxation of the right knee. 

3.  Effective July 13, 2006, the date of a VA examination report, the Veteran's arthritis of the right knee manifested in noncompensable limitation of motion with painful motion.  

4.  On and after July 13, 2006, the functional impairment and functional loss of the service-connected degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques manifests in limitation of motion and pain, but is not comparable to leg flexion limited to 60 degrees or less, or leg extension limited to 10 degrees or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for ear fungus, diagnosed as otitis externa, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a rating in excess of 10 percent for instability, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

3.  Effective July 13, 2006, the date of the VA examination report, the criteria for a separate rating of 10 percent for degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.400, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2014).

4.  On and after July 13, 2006, a rating in excess of 10 percent for degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board is granting entitlement to service connection for ear fungus, diagnosed as otitis externa, in the decision herein.  As such, any discussion related to VA's duties to notify and assist, is not required with respect to the service connection issue.  

A VA letter issued in May 2006 satisfied the duty to notify provisions with respect to the issue of entitlement to a higher rating for the service-connected right knee disability.  The letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The notification requirements have been met.  

The duty to assist the Veteran has also been satisfied in this case.  The service medical treatment records, VA medical treatment records, and Naval Medical Center records have been obtained and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was provided VA examinations with respect to his service-connected right knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed physical examinations of the Veteran, considered the Veteran's reported symptomatology, and provided relevant medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the examinations to be adequate.  Further, a remand for a new VA examination would not be appropriate as the Veteran is deceased.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Veteran contended that he had chronic ear infections/ear fungus since his time in service.  In a statement received by VA in April 2009, the Veteran stated that he developed ear fungus from being involved in the "South Pacific waters" in both ears.  He stated that his fungus was treated on the USS BUSH in 1944.  He explained that he received periodic treatment to control the fungus.  

The service medical treatment records show that the Veteran reported ear, nose, and throat trouble and "running ears" on several reports of medical history.  See November 1962 report of medical history, September 1963 report of medical history, July 1964 report of medical history, March 1971 report of medical history.  It was also indicated that the Veteran had ear fungus in 1961.  

The VA medical treatment records contain complaints of ear pain, discharge, and the Veteran's statements that he had chronic ear infections since active service.  A June 2005 audio VA examination report noted that the Veteran had fungal infections treated at first topically and later systemically.  A July 2006 VA medical treatment record noted that the Veteran had right ear pain, drainage, and was assessed with otitis externa.  A November 2006 VA medical treatment record noted that the Veteran was troubled by "draining" and had symptoms of draining ears.  The assessment was listed as otitis externa and the Veteran was prescribed the medication Fluconazole.  

While there is no medical opinion addressing whether the Veteran's diagnosed otitis externa was related to active service, the Board finds that the evidence of record is sufficient to warrant a grant of service connection.  The Board finds it highly probative that the Veteran reported experiencing "running" ears during service and reported the same chronic symptoms since separation from service.  Further, when he was diagnosed with otitis externa in 2006, the examining physician noted "draining ears."  VA regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In light of the above, the Board finds the evidence is in equipoise as to whether the Veteran's claimed ear fungus, diagnosed as otitis externa, had its onset in active service.  The Board will resolve any doubt in favor of the Veteran and grant service connection for ear fungus, diagnosed as otitis externa.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).  

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Diagnostic Code 5010 directs that arthritis due to trauma, substantiated by X-ray findings should be rated as arthritis degenerative.  Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider major joints to be the shoulder, elbow, wrist, hip, knee and ankle.  38 C.F.R. § 4.45(f).  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Diagnostic Code 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9 - 2004 (Sept. 17, 2004).

Diagnostic Code 5257, pertaining to other impairments of the knee, provides that recurrent subluxation or lateral instability that is slight in degree warrants a 10 percent rating.  For moderate impairment, a 20 percent rating is assigned.  For severe impairment, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014).

Prior to discussing the merits of the issue on appeal, the Board must explain the history of the service-connected right knee disability.  A March 1988 rating decision granted service connection for "instability right knee with degenerative changes" under Diagnostic Code 5257.  Thereafter, a December 2002 rating decision continued the 10 percent rating for instability right knee with degenerative changes and indicated use of Diagnostic Codes 5010-5257.  In connection with the current appeal, the July 2007 rating decision indicated use of Diagnostic Codes 5010-5257.  Subsequently, an August 2011 rating decision separated the previously characterized "instability right knee with degenerative changes" to two separate disabilities characterized as "instability, right knee" and "degenerative changes arthritis, right knee, status post arthrotomy meniscectomy and microfracture techniques."  The AOJ explained that the rating for instability remained unchanged because it was protected, but that a separate rating of 10 percent was warranted under Diagnostic Codes 5010-5260.  See 38 C.F.R. § 3.951 (2014).  Due to the AOJ's action in the original grant of service connection, the Board finds that the Veteran was rated as 10 percent disabling for instability under Diagnostic Code 5257 since the original grant of service connection.  As discussed above, separate ratings can be assigned for instability and arthritis.  Therefore, the Board will consider whether the Veteran is entitled to a separate rating under Diagnostic Codes 5003, 5260 during the entirety of the appeal period, i.e., prior to the assigned effective date of October 25, 2010.  38 C.F.R. § 4.71a; VAOPGCPREC 23-97; VAOPGCPREC 9-98.

Analysis

The Veteran's claim for an increased rating was received by VA on April 10, 2006.

VA Form 21-4138 signed August 2009 shows that the Veteran reported that his knees worsened over the years and he could no longer do normal daily activities.  He stated that he could not walk long distances, could not climb ladders for any home repairs, no exercising in which he had to squat, kneel, or climb up and down stairs.  He stated that he was in continuous pain.  During an April 2009 hearing before a DRO, the Veteran testified his knee swells and he experienced losing balance and giving way of the knee.  He said he had limitations on bending and getting down on his knees.  He stated that his range of motion of the knee was limited.

The VA medical treatment records reflect assessments of knee joint pain.  

The Veteran was provided a VA joints examination on July 13, 2006.  The Veteran had pain in his right knee over the anterior aspect with pain radiating medially.  He described the pain as 3/10 which increased with walking activities to 5-6/10.  During flare-ups, there was no additional limitation of motion accompanied by weakness, fatigue, or lack of endurance.  He noted residual swelling to the knee.  He noted increased symptoms with kneeling, squatting, stair climbing, prolonged walking, and standing activities.  He was not on any physical therapy program and did not use a brace at this time.  In terms of ambulation, he could walk one mile and ambulate for one hour.  He had no unsteadiness or falls.  He had no subluxation or dislocation to his knee.  In terms of function, he had no restriction in terms of activities of daily living.  Occupationally, the Veteran still did some general handyman maintenance work and noted decreased ability to kneel and squat, as well as carrying heavy objects.  In terms of recreational activities, the Veteran used to enjoy playing horseshoes, but has not been able to do this.  He said he last played softball some two years ago, but was not able to continue because of continued knee pain.  He was able to drive two hours, but noted residual stiffness and pain in his knee after this at times.  On physical examination, his gait with ambulation noted pain in his right knee with toe walking and continued pain to his right knee.  Neurologic examination of the lower extremities revealed deep tendon reflexes 2+ and equal.  Motor examination of the lower extremities was intact in all parameters.  Examination of the knees showed no abnormal varus or valgus bilaterally.  Range of motion of the right knee was 0 to 130 degrees, with pain over the anterior aspect.  The range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing.  There was mild tenderness over the anterior and medial joint lines.  No redness or heat was noted.  The ligaments, including medial and lateral collateral ligaments, were intact and non-tender.  The anterior and posterior cruciates were stable at 90 degrees and 30 degrees, and Lachman's sign was negative.  No effusion was noted.  There was moderate patellofemoral creptitation and tenderness.  No popliteal mass was noted.  Mcmurray's sign, medially and laterally, was negative.  The diagnosis was listed as status post operative intervention, right knee, following initial injury in 1945, with probable degenerative arthritis of the right knee.  The Veteran subjectively had residual pain and mild limitation of motion as well as a patellofemoral irritability.  The examiner noted that, functionally, despite the Veteran's age, he was still carrying on gainful employment as a handyman and noted restriction in terms of these activities.  The examiner noted that x-rays will be obtained of the right knee, "which show ossification on patellar attachment to proximal tibia."  

The Veteran was provided a VA joints examination in July 2009.  Currently, he did not use any type of brace or splinting device for the knee.  He found that he experienced definite discomfort when riding in a car or in association with excessive walking.  He did not do any running.  He was unable to do any form of crouching, stooping, or squatting (in association with knees).  Thus, the discomfort in the right knee tended to flare up in association with normal everyday activities.  Subjectively, repetitive activities were symptomatic without additional impairment.  He has not worked in a number of years and occupational considerations were not a factor.  However, the Veteran definitely had limitations with regards to activities of daily living.  Examination of the Veteran's knees revealed him standing erect without evidence of deformity.  There was a well-healed, nontender, 7 cm. surgical scar on the anteromedial aspect of the right knee, with no indication of disfigurement.  He was able to squat approximately 60 percent and did so without evidence of articular crepitation in the right knee and only slight articular crepitation of the left knee.  In the sitting position, with active flexion and extension, there was no articular crepitation of the right knee.  The right knee extended fully to 0 degrees.  The right knee flexed to 145 degrees with only slight discomfort.  Manipulation of the knees failed to demonstrate any evidence of ligamentous laxity or instability of either knee.  X-rays of the Veteran's right knee were unremarkable.  The diagnosis was "status post operative arthrotomy and operative arthroscopy of the right knee for removal of bone chips and general debridement of the knee."  The examiner stated that the possibility of residual degenerative arthritic change was suggested but not demonstrated on clinical or radiographic examination at this time.  The Veteran did not have evidence of disability with functional impairment in association with any activities that would involve deep-knee bending, crouching, stooping, squatting, or simply sitting with the knee in flexion for extended periods of time.  He did not do any running type of activity.  His impairment was on the basis largely of pain at this time, with no indication of obvious residual structural abnormality, instability, or incoordination.  Weakness, fatigability, and lack of endurance did not appear to be significant contributing factors.  The associated X-ray report indicated that there was no significant degenerative change identified.  The impression was "unremarkable radiographs of the right knee."  

The Veteran was provided a VA joints examination in October 2010.  Currently, the Veteran did not use any brace or splinting device on the knee but used a walker.  He was unable to do any ambulatory activities without the use of the walker.  The need for the device was partially related to his back problem with associated weakness in the lower extremities.  He had chronic pain in the knee, which tended to flare up in association with normal activities.  He was rather significantly limited with regards to any physical active use of the knee.  Subjectively, repetitive activities were minimal for the Veteran and the examiner noted that they did not appear to have any effect upon his chronic symptoms and associated disability.  Again, he had not worked in a number of years and occupational considerations were not a factor.  Currently, he was quite limited with regard to getting around and was markedly limited with regards to simple activities of daily living.  Physical examination of the right knee revealed a well-healed, nontender, nondisfiguring, 7 cm surgical scar on the anteriomedial aspect of the knee.  There was a suggestion of prominence of the femoral condyles with diffuse tenderness of the condyles and the knee joint.  There was no swelling, effusion, or temperature increase noted.  In the sitting position with active flexion and extension, there was a trace of articular crepitation in the right knee.  His patellae were stable.  Both knees had 5 degrees of complete extension.  The right knee flexed to 115 degrees with diffuse knee pain.  Further manipulation of the knees failed to demonstrate any evidence of ligamentous laxity or instability (cruciates or collaterals).  Objectively, repetitive movements of the right knee were quite limited for the Veteran and did not seem to be associated with increased symptomatology or any evidence of additional impairment.  The diagnosis was listed as status post arthrotomy, meniscectomy, and microfracture techniques, right knee, with mild degenerative arthritis, and residual scarring.  The Veteran appeared to have a chronic disability related to the right knee.  The examiner stated that there was functional impairment associated with simple standing or walking activities with inability to be doing any running, jumping, crouching, stooping, squatting, kneeling, etc.  The impairment related to the right knee would be on the basis of pain with weakness, fatigability, and lack of endurance as well as the structural changes related to the previous surgical procedures and mild structural (articular degenerative) changes.  There was no indication of instability or incoordination.  The associated X-ray indicated minimal osteoarthritic changes including patellar osteophytes and chondrocalcinosis.  

A December 2010 VA examination for aid and attendance or housebound status noted that the Veteran was unable to fully extend the right leg.  It was noted that there was full flexion to 90 degrees and full extension was "45 d of angulation."  The report listed a diagnosis of right knee arthritis with limited ambulatory function and range of motion.  The examiner stated that the Veteran's lower extremity symptoms were due to a combination of his right knee condition that limited his ability to extend it and use it for balance and ambulation correctly, as well as his cauda equine syndrome that caused weakness and ataxia of the lower extremities.

First, the Board finds that a disability rating in excess of 10 percent for instability of the right knee is not warranted at any time during the period on appeal.  The objective evidence, to include VA examination reports, does not reflect findings of instability to a moderate degree.  Also, the evidence does not reflect recurrent subluxation.  While the Veteran may have believed his instability was of a greater degree of severity, the Board assigns greater probative value to the objective clinical findings of record, to include the July 2009 and October 2010 VA examination reports.  The VA examiners tested the knees and determined that the Veteran did not have instability.  For example, the July 2009 VA examiner noted that manipulation of the knees failed to demonstrate any evidence of ligamentous laxity or instability of either knee.  The October 2010 VA examiner indicated that manipulation of the knees failed to demonstrate any evidence of ligamentous laxity or instability (cruciates or collaterals).  Therefore, a rating in excess of 10 percent for instability, right knee, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

With respect to any other pertinent diagnostic codes, as explained above, the AOJ granted a separate disability rating for degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques under Diagnostic Codes 5010-5260, effective October 25, 2010, the date of a VA examination.  The Board notes that it appears that the AOJ granted the rating on the basis of limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  However, at no point during the appeal period has the Veteran's flexion of the right knee been limited to 60 degrees to warrant even a noncompensable rating under Diagnostic Code 5260.  Accordingly, the Board will consider whether the Veteran is entitled to a separate rating for arthritis, degenerative, pursuant to Diagnostic Code 5003.  

Under Diagnostic Code 5003, there must be X-ray evidence of arthritis.  The evidence during the appeal period is conflicting as to whether the Veteran had degenerative changes of the right knee on X-ray.  However, a November 1987 radiologic report noted changes that were somewhat symmetrical with ossicles present and minimal lipping of tibial tubercles.  The accompanying VA medical examination report listed a diagnosis of degenerative changes of the right knee.  As a result, the Board finds that arthritis was present during the entirety of the appeal period.  Next, if the Veteran's limitation of motion was rated as noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application.  See Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In this case, the July 13, 2006 VA examination report reveals that the Veteran exhibited right knee flexion from 0 to 130 degrees with pain over the anterior aspect.  Normal flexion of the knee is to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2014).  The range of motion finding is less than normal flexion for the right knee and the examiner indicated that the Veteran exhibited pain during range-of-motion testing.  As a result and resolving any doubt in favor of the Veteran, the Board finds that a separate 10 percent disability rating is warranted effective July 13, 2006, the date of the VA examination demonstrating arthritis with limitation of motion exhibited by painful motion.  See Diagnostic Code 5003; see also 38 C.F.R. § 3.400(o) (2) (2014) (If the increase occurred after the date of claim, the effective date is the date of increase).   

Next, the Board considered other Diagnostic Codes pertaining to the right knee which could afford the assignment of a separate or higher rating; however, the Board finds that they are not applicable.  The record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); cartilage, semilunar, removal of, symptomatic (Diagnostic Code 5259); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a separate or higher rating for the right knee is not warranted under any of these Diagnostic Codes.

With respect to Diagnostic Code 5261, pertaining to limitation of extension, the VA joint examination reports do not reflect any compensable findings of limitation of extension of the right knee.  However, a December 2010 VA examination report for the purposes of determining entitlement to aid and attendance or housebound benefits indicated that the Veteran's right knee had extension to 45 degrees of angulation.  However, the Board assigns greater probative value to the examination reports completed specific to the Veteran's right knee disability as opposed to an examination provided to determine entitlement to aid and attendance or housebound benefits.  The VA joint examination reports included detailed testing and description of manifestations of the right knee disability.  The October 2010 VA examiner explained that, objectively, repetitive movements of the right knee were quite limited for the Veteran.  However, the examiner commented that this did not seem to be associated with increased symptomatology or any evidence of additional impairment.  The Board determines that one finding of "45 d of angulation" does not warrant a rating for limitation of extension under Diagnostic Code 5261 as the overall findings demonstrate that the Veteran's extension was either to full (0 degrees) or noncompensable (5 degrees).  In fact, less than two months prior to the December 2010 VA examination report, the Veteran could extend his knee to 5 degrees.  
    
The Board considered whether a higher or separate rating was warranted on the basis of additional functional impairment and/or loss to include due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. §§ 4.40 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Again, the objective evidence of record does not reflect noncompensable findings of flexion.  See Diagnostic Code 5260.  Therefore, even considering the Veteran's functional impairment and loss, such impairment does not warrant a higher rating.  With respect to extension, the Board acknowledges the finding of "45 d of angulation" in a December 2010 VA examination report.  Again, as detailed above, the Board assigns greater probative value to the examination reports completed specific to the Veteran's knee disability as opposed to an examination provided to determine entitlement to aid and attendance or housebound benefits.  Further, less than two months prior to the December 2010 VA examination report, the October 2010 VA examination report shows that the Veteran was able to extend his knee to five degrees.  The October 2010 examiner explained that repetitive movements of the right knee were quite limited for the Veteran, but did not seem to be associated with increased symptomatology or evidence of additional impairment.  As such, a rating is not warranted under Diagnostic Code 5261 on the basis of functional impairment/loss.     

With respect to the Veteran's scar of the right knee, the Board considered whether a separate rating was appropriate.  The rating criteria with respect to rating skin disabilities were revised, effective October 23, 2008.  The revised provisions are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  38 C.F.R. § 4.118.  In this case, under either the old or new criteria, the Veteran's scar does not warrant a separate compensable rating.  The Veteran's scar has not been shown to be painful, unstable, or in excess of 6 square inches.  The Veteran is not entitled to a separate compensable rating for the scar of his right knee.  

In light of the above, a rating in excess of 10 percent for instability, right knee, is not warranted at any time during the appeal period, and a separate rating of 10 percent, and no more, is warranted for the degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques, from July 13, 2006.  The Board has resolved doubt in the claimant's favor as to the award of a separate 10 percent rating for right knee arthritis from July 13, 2006.  As a preponderance of the evidence is against the claims for a rating in excess of 10 percent for right knee instability, and for right knee arthritis, the benefit-of the-doubt doctrine is not applicable and the claims are denied.  38 U.S.C.A. § 5107(b).

Extra-schedular consideration 

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for the service-connected right knee disability are inadequate.  The Veteran did not claim that his disability is exceptional or unusual, but simply requested a higher rating.  The rating criteria allow for higher disability ratings, but, as detailed above, the Veteran's disabilities do not meet the criteria for a higher rating on the basis of instability or limitation of motion.  Further, governing norms do not exist in this case.  The evidence does not reflect frequent hospitalization.  In addition, while the disability impacted the Veteran's normal daily activities and work as a handyman, the evidence does not reflect marked interference with employment so as to render the available schedular criteria inadequate.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board points out that the assignment of a disability rating is "based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it."  38 C.F.R. § 4.15.  The provisions of 38 C.F.R. § 4.1 sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  As a result, the Board finds that referral for extra-schedular consideration is not warranted.  

ORDER

Entitlement to service connection for ear fungus, diagnosed as otitis externa, is granted.

Entitlement to a rating in excess of 10 percent for instability, right knee, is denied.  

Entitlement to an effective date of July 13, 2006, for the assignment of a separate 10 percent rating for degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.  

On and after July 13, 2006, a rating in excess of 10 percent for degenerative arthritis, right knee, status post arthrotomy, meniscectomy, and microfracture techniques, is denied.


____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


